Exhibit 10.1

CONTRIBUTION AGREEMENT

BY AND AMONG

THE MADISON SQUARE GARDEN COMPANY

(TO BE RENAMED MADISON SQUARE GARDEN SPORTS CORP.),

MSG SPORTS & ENTERTAINMENT, LLC

(TO BE RENAMED MSG ENTERTAINMENT GROUP, LLC)

AND

MSG ENTERTAINMENT SPINCO, INC.

(TO BE RENAMED MADISON SQUARE GARDEN ENTERTAINMENT CORP.)

Dated as of March 31, 2020



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT (this “Agreement”), dated as of March 31, 2020, by and
among THE MADISON SQUARE GARDEN COMPANY (to be renamed Madison Square Garden
Sports Corp. at the Effective Time (as defined herein)), a Delaware corporation
(“MSG”), MSG Sports & Entertainment, LLC (to be renamed MSG Entertainment Group,
LLC), a Delaware limited liability company and a direct wholly-owned subsidiary
of MSG (“MSG Entertainment”), and MSG ENTERTAINMENT SPINCO, INC. (to be renamed
Madison Square Garden Entertainment Corp. at the Effective Time), a Delaware
corporation (“Spinco”).

RECITALS

WHEREAS, MSG and Spinco are parties to a Distribution Agreement, dated as of
March 31, 2020 (the “Distribution Agreement”);

WHEREAS, pursuant to the Distribution Agreement, MSG intends to distribute to
its stockholders all of Spinco’s common stock (the “Distribution”);

WHEREAS, pursuant to the Distribution Agreement, the parties wish to cause the
transactions described on Annex I (the “Reorganization Transactions”) to be
completed including, without limitation, (a) the assignment by MSG Entertainment
or its subsidiaries to MSG or its subsidiaries of all of the issued and
outstanding common stock, partnership interests and membership interests of the
entities and assets and liabilities as reflected in Section A of Annex I (such
assignments are referred to herein as the “Sports Assignments”) and (b) the
assignment by MSG to Spinco or its subsidiaries of all of the issued and
outstanding common stock, partnership interests and membership interests of the
entities and assets and liabilities as reflected in Section B of Annex I (such
assignments are referred to herein as the “Entertainment Assignments” and,
together with the Sports Assignments, the “Assignments”);

WHEREAS, in consideration of the Entertainment Assignments, Spinco wishes to
issue to MSG, and MSG wishes to receive, 900 shares of newly issued Common
Stock, par value $0.01 per share, of Spinco (the “Spinco Stock”);

WHEREAS, MSG, in its capacity as the sole stockholder of Spinco, has approved
such issuance of Spinco Stock for purposes of exempting such acquisition under
Rule 16b-3(d) under the Securities Exchange Act of 1934, as amended;

WHEREAS, the parties hereto intend for Spinco to own, immediately following the
Distribution, the business and assets described in Spinco’s registration
statement on Form 10 (the “Form 10”) filed with the Securities and Exchange
Commission as being owned, directly or indirectly, by Spinco (the “Spinco
Assets”);

WHEREAS, the parties hereto intend for Spinco to assume and be responsible for,
directly or indirectly, the liabilities described in the Form 10 as being
liabilities, directly or indirectly, of Spinco (the “Spinco Liabilities”);

WHEREAS, in order to complete the Reorganization Transactions and the
Distribution, the parties desire to enter into this Agreement; and

WHEREAS, this Agreement, together with the other documents implementing the
Distribution and Reorganization Transactions, is intended to be and is hereby
adopted as, a “plan of reorganization” within the meaning of Treas. Reg. section
1.368-2(g); and



--------------------------------------------------------------------------------

WHEREAS, terms used but not defined herein have the meanings assigned thereto in
the Distribution Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged by this Agreement, the parties agree as follows:

1.    Assignments. Subject to the terms of the Distribution Agreement, MSG
hereby agrees to transfer and assign to Spinco, or to cause its applicable
subsidiaries or affiliates to transfer and assign to Spinco, or its applicable
subsidiaries or affiliates, all of the Spinco Assets, and Spinco agrees to
assume, or to cause its applicable subsidiaries or affiliates to assume, the
Spinco Liabilities. These transfers, assignments and assumptions are effective
at or prior to the Effective Time. In furtherance of the foregoing, MSG, MSG
Entertainment and Spinco shall take all actions necessary to cause the
completion of the Reorganization Transactions to which it or any of its
subsidiaries is a party. In furtherance thereof, prior to the Effective Time,
(a) MSG Entertainment shall make the Sports Assignments to MSG or its
subsidiaries, and MSG or its subsidiaries shall accept such Sports Assignments
from MSG Entertainment, and (b) MSG shall make the Entertainment Assignments to
Spinco or its subsidiaries, and Spinco or its subsidiaries shall accept such
Entertainment Assignments from MSG.

2.    Stock Issuance. Spinco hereby agrees to issue to MSG, prior to the
Effective Time, the Spinco Stock, in uncertificated form, pursuant to the
Assignment Agreement and Stock Power, dated the date of this Agreement, between
MSG and Spinco. MSG acknowledges and agrees that the uncertificated Spinco Stock
shall be subject to the terms of the legends set forth on Annex II hereto.

3.    Disclosure. Except as expressly provided in the Distribution Agreement or
in any Ancillary Agreement, (i) none of the parties is making any representation
to any other party in connection with the Reorganization Transactions, the
Assignments or the Spinco Stock issuance, and (ii) Spinco is not directly
assuming any liabilities under the Reorganization Transactions or the
Entertainment Assignments.

4.    Further Assurances. Each party hereto agrees to take such further actions
as may be reasonably necessary to effect the transactions contemplated by this
Agreement. Without limiting the foregoing sentence, the parties will take any
such steps as are necessary to complete the transfer to Spinco, or its
applicable subsidiaries or affiliates, of the Spinco Assets and the assumption
by Spinco, or its applicable subsidiaries or affiliates, of the Spinco
Liabilities.

5.    Complete Agreement; Construction. This Agreement, including the Annexes
hereto, shall constitute the entire agreement between the parties with respect
to the subject matter hereof and shall supersede all previous negotiations,
commitments and writings with respect to such subject matter. In the event of
any inconsistency between this Agreement and any Annex, the Annex shall prevail.

 

-2-



--------------------------------------------------------------------------------

6.    Ancillary Agreements. This Agreement is not intended to address, and
should not be interpreted to address, the matters specifically and expressly
covered by the Distribution Agreement or the Ancillary Agreements. Without
limiting the foregoing sentence, the provisions of Sections 2.13 and 2.14 of the
Distribution Agreement shall apply to the Reorganization Transaction and the
Assignments.

7.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties.

8.    Survival of Agreements. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the parties contained in this
Agreement shall survive the Distribution Date.

9.    Notices. All notices and other communications hereunder shall be in
writing, shall reference this Agreement and shall be hand delivered or mailed by
registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other addresses for a party as shall be
specified by like notice) and will be deemed given on the date on which such
notice is received:

To MSG:

The Madison Square Garden Company (or, after the applicable name change, Madison
Square Garden Sports Corp.)

Two Penn Plaza

New York, New York 10121

Attention: General Counsel

To Spinco and MSG Entertainment:

MSG Entertainment Spinco, Inc. (or, after the applicable name change, Madison
Square Garden Entertainment Corp.)

Two Penn Plaza

New York, New York 10121

Attention: General Counsel

10.    Waivers. The failure of any party to require strict performance by any
other party of any provision in this Agreement will not waive or diminish that
party’s right to demand strict performance thereafter of that or any other
provision hereof.

11.    Amendments. Subject to the terms of Section 14 hereof, this Agreement may
not be modified or amended except by an agreement in writing signed by each of
the parties.

 

-3-



--------------------------------------------------------------------------------

12.    Assignment. This Agreement shall not be assignable, in whole or in part,
directly or indirectly, by any party without the prior written consent of the
other parties, and any attempt to assign any rights or obligations arising under
this Agreement without such consent shall be void; provided that any party may
assign this Agreement to a purchaser of all or substantially all of the
properties and assets of such party (whether by sale, merger or otherwise) so
long as such purchaser expressly assumes, in a written instrument in form
reasonably satisfactory to the non-assigning parties, the due and punctual
performance or observance of every agreement and covenant of this Agreement on
the part of the assigning party to be performed or observed.

13.    Successors and Assigns. The provisions to this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and permitted assigns.

14.    Termination. This Agreement may be terminated at any time prior to the
Distribution by and in the sole discretion of MSG without the approval of MSG
Entertainment, Spinco or the stockholders of MSG. In the event of such
termination, no party shall have any liability of any kind to any other party or
any other Person. After the Distribution, this Agreement may not be terminated
except by an agreement in writing signed by the parties.

15.    Third-Party Beneficiaries. This Agreement is solely for the benefit of
the parties and should not be deemed to confer upon any other Person any remedy,
claim, liability, reimbursement, cause of action or other right in excess of
those existing without reference to this Agreement.

16.    Title and Headings. Titles and headings to Sections herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

17.    Annexes. The Annexes shall be construed with and as an integral part of
this Agreement to the same extent as if the same had been set forth verbatim
herein.

18.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York.

19.    Waiver of Jury Trial. The parties hereby irrevocably waive any and all
right to trial by jury in any legal proceeding arising out of or related to this
Agreement.

20.    Specific Performance. From and after the Distribution, in the event of
any actual or threatened default in, or breach of, any of the terms, conditions
and provisions of this Agreement, the parties agree that the party to this
Agreement who is or is to be thereby aggrieved shall have the right to specific
performance and injunctive or other equitable relief of its rights under this
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative. The parties agree
that, from and after the Distribution, the remedies at law for any breach or
threatened breach of this Agreement, including monetary damages, are inadequate
compensation for any loss, that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived, and that
any requirements for the securing or posting of any bond with such remedy are
hereby waived.

 

-4-



--------------------------------------------------------------------------------

21.    Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of illegal or unenforceable
provisions.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

THE MADISON SQUARE GARDEN COMPANY

(to be renamed Madison Square Garden Sports Corp.)

By:  

/s/ Andrew Lustgarten

  Name:   Andrew Lustgarten   Title:   President

MSG SPORTS & ENTERTAINMENT, LLC

(to be renamed MSG Entertainment Group, LLC)

By:  

/s/ Victoria M. Mink

  Name:   Victoria M. Mink   Title:   Executive Vice President and Chief
Financial Officer

MSG ENTERTAINMENT SPINCO, INC.

(to be renamed Madison Square Garden Entertainment Corp.)

By:  

/s/ James L. Dolan

  Name:   James L. Dolan   Title:   Executive Chairman and Chief Executive
Officer